                            UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF OREGON

In re                                                Case No. 21-31733-tmb15

Sean Frederick McCoshen,                             Chapter 15

              Debtor in a Foreign Proceeding.        NOTICE OF CHAPTER 15 PETITION
                                                     AND RECOGNITION HEARING

        PLEASE TAKE NOTICE that on August 11, 2021, A. Farber & Partners Ltd., in its
capacity as the trustee (the “Trustee”) appointed in the Canadian insolvency proceeding of Sean
Frederick McCoshen (the “Debtor”), In the Matter of the Bankruptcy of: Sean Frederick
McCoshen, District of Alberta, Division No. 01-Edmonton, Court No. XX-XXXXXXX, Estate No. 24-
2746643 (the “Canadian Proceeding”), and as authorized foreign representative of the Debtor, filed
the Official Form 401 Chapter 15 Petition for Recognition of a Foreign Proceeding (ECF No. 1)
and Verified Petition for Recognition of Foreign Main Proceeding and Related Relief (ECF No.
3) (together, the “Petition”) with the United States Bankruptcy Court for the District of Oregon
(the “Bankruptcy Court”) under Chapter 15 of Title 11 of the United States Code (the “Bankruptcy
Code”) seeking recognition of the Canadian Proceeding as a foreign main proceeding and related
relief.

       PLEASE TAKE FURTHER NOTICE that a hearing has been scheduled on
September 8, 2021, at 10:00 a.m. (prevailing Pacific Time), by video, to consider the Petition (the
“Recognition Hearing”). Visit https://www.orb.uscourts.gov/video-hearings for connection
information.

        PLEASE TAKE FURTHER NOTICE that responses, if any, to the Petition must be
made in accordance with the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and
the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for
the District of Oregon, in writing describing the basis therefor, filed with the Office of the Clerk
of the Court, 1050 SW 6th Avenue #700, Portland, Oregon 97204 not later than September 1, 2021
and served upon the following: (A) U.S. counsel for the Trustee, Lane Powell PC, 601 S.W. Second

PAGE 1 of 2        NOTICE OF CHAPTER 15 PETITION AND                        LANE POWELL PC
                                                                  601 S.W. SECOND AVENUE, SUITE 2100
                   RECOGNITION HEARING
                                                                        PORTLAND, OREGON 97204
                                                                      503.778.2100 FAX: 503.778.2200
133953.0001/8606933.4
                        Case 21-31733-tmb15       Doc 22     Filed 08/18/21
Avenue, Suite 2100, Portland, Oregon 97204, Attention: David W. Criswell
(criswelld@lanepowell.com); Andrew J. Geppert (gepperta@lanepowell.com); and James B. Zack
(zackj@lanepowell.com); (B) Canadian counsel for the Trustee, MLT Aikins LLP, 2100
Livingston Place, 222 Third Avenue SW, Calgary, Alberta T2P 0B4, Canada, Attention: Ryan
Zahara (rzahara@mltaikins.com); and (C) the Trustee, A. Farber & Partners Ltd., 150 York Street,
Suite 1600, Toronto, Ontario, M5H 3S5 Canada, Attention: John Hendriks
(jhendriks@farbergroup.com).

        PLEASE TAKE FURTHER NOTICE that if no response is timely filed and served as
provided above, the Bankruptcy Court may grant the recognition and relief requested in the
Petition without further notice or hearing.

        PLEASE TAKE FURTHER NOTICE that the Recognition Hearing may be adjourned
from time to time without further notice other than an announcement in open court at such hearings
of the adjourned date or dates or any adjourned hearing.

        PLEASE TAKE FURTHER NOTICE that no time period or place for the filing of proofs
of claim has been established and creditors need not file proofs of claim at this time.

       PLEASE TAKE FURTHER NOTICE that copies of the Petition and other filings in this
case are presently available (1) via Public Access to Court Electronic Records (PACER), which
can be accessed from the Bankruptcy Court’s website at https://ecf.ord.uscourts.gov/ (a PACER
login and a password are required to retrieve a document), and/or (2) upon written request to the
Trustee’s counsel addressed to:

         Lane Powell PC
         Attn: David W. Criswell
         601 S.W. Second Avenue, Suite 2100,
         Portland, Oregon 97204

         DATED: August 18th, 2021

                                           LANE POWELL PC



                                           By: /s/David W. Criswell
                                                David W. Criswell, OSB No. 925930
                                                Andrew J. Geppert, OSB No. 203744
                                                James B. Zack, pro hac vice
                                                Telephone: 503.778.2100
                                                Facsimile: 503.778.2200
                                           Attorneys for A. Farber & Partners Ltd.,
                                           Foreign Representative



PAGE 2 of 2        NOTICE OF CHAPTER 15 PETITION AND                       LANE POWELL PC
                                                                 601 S.W. SECOND AVENUE, SUITE 2100
                   RECOGNITION HEARING
                                                                       PORTLAND, OREGON 97204
                                                                     503.778.2100 FAX: 503.778.2200
133953.0001/8606933.4
                        Case 21-31733-tmb15      Doc 22     Filed 08/18/21
                                 CERTIFICATE OF SERVICE
         I, Andrew J. Geppert, hereby certify that on this 18th day of August, 2021, I caused a copy

of the NOTICE OF CHAPTER 15 PETITION AND RECOGNITION HEARING;

CHAPTER 15 PETITION FOR RECOGNITION OF A FOREIGN PROCEEDING;

VERIFIED PETITION FOR RECOGNITION OF FOREIGN MAIN PROCEEDING AND

RELATED RELIEF; and ORDER GRANTING PROVISIONAL RELIEF to be served via

electronic mail (as applicable) and by regular mail and on the following:

         Oregon Department of Revenue             IRS
         Attn: ODR Bkcy                           PO Box 7346
         955 Center NE #353                       Philadelphia PA 19101-7346
         Salem, OR 97301-2555

         Daniel K. Jukes                          Matthew Tercek
         Miles Davison LLP                        Cascade Sothebys International Realty
         900, 517 – 10th Avenue S.W.              310 N. State Street, Suite 102
                                                  Lake Oswego, OR 97034
         Calgary, Alberta T2R 0A8                 matthew@tercekre.com
         Canada
         djukes@milesdavison.com
         Counsel for the Debtor

         Dunn Carney LLP                          Meagan Binder
         851 SW Sixth Avenue                      Bridging Finance Inc. c/o
         Suite 1500                               PricewaterhouseCoopers Inc.
                                                  18 York Street, Suite 2600
         Portland, OR 97204                       Toronto ON M5J 0B2
         JChambers@dunncarney.com                 Canada
                                                  binder.t.meagan@pwc.com

         Meagan Binder                            Meagan Binder
         Bridging Income Fund LP c/o              Sprott Bridging Income Fund LP
         PricewaterhouseCoopers Inc.              c/o PricewaterhouseCoopers Inc.
                                                  18 York Street, Suite 2600
         18 York Street, Suite 2600               Toronto ON M5J 0B2
         Toronto ON M5J 0B2                       Canada
         Canada                                   binder.t.meagan@pwc.com
         binder.t.meagan@pwc.com




PAGE 1 of 2 –      CERTIFICATE OF SERVICE                                    LANE POWELL PC
                                                                   601 S.W. SECOND AVENUE, SUITE 2100
                                                                         PORTLAND, OREGON 97204
                                                                       503.778.2100 FAX: 503.778.2200
133953.0001/8632714.1
                        Case 21-31733-tmb15        Doc 22     Filed 08/18/21
         Peter Martin                         John F. Grieve
         CIBC Bank USA                        National Bank of Canada
         120 S. LaSalle                       c/o Fasken
                                              550 Burrard Street, Suite 2900
         Chicago IL 60603                     Vancouver British Columbia
         Peter.Martin@cibc.com                V6C 0A3
                                              Canada
                                              jgrieve@fasken.com
                                              audrey.ng@nbc.ca

         Laura Agnew                          Donald Seymour
         Laura Agnew Designs                  GRO Design Center
         4711 Woodside Place West             GRO Outdoor Living
                                              PO Box 821569
         Vancouver BC V7S 2X5                 Vancouver, WA 98682
         Canada                               info@grooutdoorliving.com
         daxtonlee@me.com

         Stoneridge Custom Development LLC    Office of The United States Trustee
         16805 Gassner Ln                     Region 18: District of Oregon (Portland
         Suite B                              Division)
                                              Attn: Christian Torimino
         Lake Oswego, OR 97035                Christian.Torimino@usdoj.gov
         matthew@luxecir.com




                                               /s/ Andrew J. Geppert
                                              Andrew J. Geppert




PAGE 2 of 2 –      CERTIFICATE OF SERVICE                              LANE POWELL PC
                                                             601 S.W. SECOND AVENUE, SUITE 2100
                                                                   PORTLAND, OREGON 97204
                                                                 503.778.2100 FAX: 503.778.2200
133953.0001/8632714.1
                        Case 21-31733-tmb15   Doc 22    Filed 08/18/21
